Citation Nr: 0637982	
Decision Date: 12/06/06    Archive Date: 12/19/06

DOCKET NO.  96-51 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel




INTRODUCTION

The veteran had active duty service from January 1964 to 
January 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran testified before the undersigned at a 
Board hearing at the RO in September 1998.  

The issue on appeal was originally before the Board in 
January 1999 as an attempt to reopen a claim which was 
subject to a prior final denial.  In its January 1999 
decision, the Board determined that the claim should be 
reopened and then remanded it for additional evidentiary 
development.  The issue was again before the Board in July 
2003 and February 2005 when it was remanded both times for 
additional evidentiary development.  


FINDINGS OF FACT

1.  The veteran did not participate in combat.

2.  There is competent medical evidence of the diagnosis of 
post-traumatic stress disorder; competent medical evidence 
establishing a link between current symptoms of post-
traumatic stress disorder and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  


CONCLUSION OF LAW

Post-traumatic stress disorder was incurred in service.  38 
U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 (West 2002);  38 
C.F.R. §§ 3.159, 3.303, 3.304(f) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Board acknowledges the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103(A), 5107 and 
implementing regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  The Board also acknowledges that various 
judicial decisions have addressed the notice and assistance 
requirement of VCAA.  See generally Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Pelegrini v.  Principi, 18 Vet. App. 
112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  However, the Board need not consider the question of 
VCAA compliance since there is no detriment to the veteran as 
a result of any VCAA deficiencies in view of the fact that 
the full benefit sought by the veteran as to this issue is 
being granted by this decision of the Board.  The RO will 
have the opportunity to address the issues of the appropriate 
disability rating and effective date of the award at the time 
it implements the Board's decision.  See Dingess, supra.  At 
this time, any defect is harmless error.

Analysis

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 4.125 
(which provides for the diagnosis of mental disorders in 
accordance with the American Psychiatric Association: 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM), 
32 (4th Ed.) (1994) (DSM IV)); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to this combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, 


or hardships of the veteran's service, the veteran's lay 
testimony alone may establish the occurrence of the claimed 
in-service stressor.  38 C.F.R. § 3.304(f); 
see Moreau v. Brown, 9 Vet. App. 389, 394 (1996).

When, after consideration of all evidence and material of 
record in a case before the Department with respect to 
benefits under laws administered by the Secretary, there is 
an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 
38 C.F.R. § 3.102. 

The Board finds the veteran did not participate in combat.  
The service personnel records do not support a finding that 
the veteran was involved in combat.  He did not receive any 
awards or decorations indicative of participation in combat.  
Additionally, his military duties were in a support capacity 
and not combat arms.  The records do demonstrate that the 
veteran served in Viet Nam from June 1966 to November 1966.  
As the Board has determined that the veteran did not 
participate in combat, his in-service stressors require 
verification.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. 
App. 128 (1997).  

The veteran has reported several stressors which he alleges 
are the genesis of his PTSD.  The majority of these stressors 
have not been verified as the veteran did not provide 
sufficient descriptive information to allow for a meaningful 
search of military records nor did he provide any evidence 
from outside sources such as buddy statements which would 
verify his claimed stressors.  The Board finds one of the 
veteran's stressors, in the form of a personal assault, has 
been verified.  A September 1964 service medical record 
indicates that the veteran reported he had been jumped and 
hit on the head while returning from a club.  He was knocked 
unconscious.  The diagnosis was fracture of the skull.  
Service connection was granted for the residuals of this head 
injury.  

The Board further finds that there is competent evidence of 
record which links the personal assault stressor to a 
diagnosis of PTSD.  At the time of an August 1995 VA 
examination, the veteran informed the examiner that he had 
been hit by a rock and received a skull fracture in August 
1964.  He also reported that he had numerous emotionally 
traumatic experiences such as observing many soldiers dying, 
including one pilot dying of a head injury from a plane 
crash.  He also indicated he had observed Viet Cong prisoners 
of war dying of head injuries.  The pertinent diagnosis was 
chronic PTSD.  

At the time of a March 2006 VA examination, stressors 
reported by the veteran included witnessing much combat, 
observing a prisoner being stomped on, witnessing a plane 
which crashed 30 feet away from where the veteran had been 
sleeping and also being jumped in 1964 resulting in a 
fractured skull.  With regard to being jumped, the veteran 
reported that there had been much racial tension and there 
was no verbal confrontation, he was just jumped.  The 
pertinent diagnoses from the examination were chronic PTSD 
without remissions and recurrent major depression.  The 
examiner opined that the veteran's PTSD symptoms and major 
depressive symptoms are caused by or are a direct result of 
the veteran's military experiences and trauma.  

Upon application of the benefit of the doubt, the Board finds 
that the diagnoses of PTSD included in the reports of the 
August 1995 and March 2006 VA examinations were based, at 
least in part, on the veteran's confirmed stressor of being 
jumped while in the military.  

In summary, the veteran meets all the criteria for service 
connection for post-traumatic stress disorder.  Namely, there 
is: (1) medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a);  (2) credible 
supporting evidence that the claimed in-service stressor 
occurred; and (3) a link, established by medical evidence, 
between the current symptoms and the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).  As such, the Board finds 
that the evidence supports the conclusion that the veteran 
currently has post-traumatic stress disorder that is related 
to a stressful event in service.  Thus, the Board concludes 
that the veteran's claim for service connection for post-
traumatic stress disorder must be granted. 




ORDER

Entitlement to service connection for PTSD is granted.  



____________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


